361 U.S. 31 (1959)
MEMORIAL GARDENS ASSOCIATION, INC., ET AL.
v.
SMITH, AUDITOR OF PUBLIC ACCOUNTS OF ILLINOIS, ET AL.
No. 288.
Supreme Court of United States.
Decided October 19, 1959.
APPEAL FROM THE SUPREME COURT OF ILLINOIS.
C. Severin Buschmann and Roy P. Hull for appellants.
Grenville Beardsley, Attorney General of Illinois, and William C. Wines, Raymond S. Sarnow and A. Zola Groves, Assistant Attorneys General, for appellees.
PER CURIAM.
The appeal is dismissed for want of a substantial federal question.